DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Lines 8-10 of independent claim 1 set forth the parameter of “the insertion tube being of length…effective for inserting said apparatus for treating sleep apnea and snoring through said nasal passage into said pharyngeal zone”; however this parameter is found to be indefinite.  It is not clear what exact length, and/or range of lengths, the insertion tube would need to be in order to meet the above mentioned parameter; anatomy can differ from patient to patient, i.e. between males and females, children and adults, humans and other species, etc., and the originally filed specification never mentions or suggests any quantitative measurements/ranges which would be needed for the length of the insertion tube to be “effective for inserting said apparatus for treating sleep apnea and snoring through said nasal passage into said pharyngeal zone”, as claimed.  Thus, one having ordinary skill in the art would not be reasonably be apprised of the scope of the invention/claim, thereby rending the claim indefinite.
Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
It is to be noted that the primary reference of the rejections is Mahr et al. (WO 2007/065408), with a publication date of 06/14/2007, as disclosed in the IDS dated 07/15/2020.  However, for simplicity and convenience, the cited paragraph and line numbers in the rejections below reference the US publication, US PG Pub 2010/0319708, which is the national stage/371 of the above mentioned WIPO application (PCT/DE2006/002137). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8, 9, 11 and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahr et al. (WO 2007/065408), as disclosed in the IDS dated 07/15/2020, hereinafter Mahr, in view of Becker (US PG Pub. 2007/0073269), in view of Pomeranz (US Patent No. 5,078,702), as disclosed in the IDS dated 07/15/2020.

***As mentioned above in the Examiner’s Notes section, for simplicity and convince the cited paragraph and line numbers in the rejections below, for the prior art of Mahr, are directed towards the US publication: US PG Pub 2010/0319708.

Regarding claims 1, 2 and 14-17, Mahr discloses a kit, illustrated in Figure 4, for treating sleep apnea and snoring, comprising an insertion tube (14) and an apnea stent (10) insertable by the insertion tube through the nasal passage into the pharyngeal zone ([0032], Lines 1-9); said insertion tube (14) consisting of a substantially straight proximal portion (PE), a circle segment distal portion (DE), and an insertion tip (DT) integrally formed on the distal end of the circle segment distal portion of the insertion tube and being of length and inner and outer and diameter effective for inserting said apparatus for treating sleep apnea and snoring through said nasal passage into said pharyngeal zone, illustrated in Figure 4 and modified figure 4, below ([0019], Lines 6-7), and though it is not specifically stated that said inner diameter does not exceed 4 mm and said outer diameter does not exceed 5 mm, these parameters are deemed to be a mere matter of normal design choice, not involving a novel inventive step; the insertion tube of Mahr is intended to be inserted into a nostril/nasal passage and to the pharyngeal zone to deliver said apnea stent (10), which is the same intention of the insertion tube of the current application at hand, therefore, it would be would have been obvious, and well within the capability of one having ordinary skill in the art at the time of the invention to determine appropriate inner and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); but does not specifically teach the circle segment distal portion extending over an angle of about 90º - 100º with a radius in a range of from about 3 to 7cm, and the circle segment distal portion are formed of a sufficiently hard plastic material having a shore hardness of 60 to 80 shore D, and the insertion tip formed of a flexible soft material having a shore hardness of 25 to 45 shore D.

    PNG
    media_image1.png
    330
    274
    media_image1.png
    Greyscale

	However, Becker teaches an insertion tube (136), illustrated in Figures 3A and 3B, comprising substantially straight proximal portion (139), and a circle segment distal portion (400), which extends over an angle of about 90º - 100º with a radius in a range of from about 3 to 7cm, stating that the circle segment/bend can be selected according to the anatomy of a patient and the procedure to be performed (Becker: [0100], Lines 1-11).  Additionally, Pomeranz teaches an insertion tube (10), illustrated in Figure 1, that comprises a hard/rigid body portion 
	In view of the teachings of Becker and Pomeranz, it would have been obvious to one having ordinary skill in the art at the time of the invention for the circle segment distal portion, of the insertion tube of Mahr, to extend over an angle of about 90º - 100º with a radius in a range of from about 3 to 7cm, based on specific patient need, i.e. the specific anatomy and/or procedure to be performed on said patient, as taught by Becker; and it would have further been obvious to one having ordinary skill in the art at the time of the invention for the insertion tube, of Mahr, to be formed of a soft/flexible insertion tip, with a shore hardness of 25 shore D - 45 shore D, while having the substantially straight proximal portion and the circle segment distal portion be formed of a substantially hard plastic material, with a shore hardness of 60 shore D - 80 shore D, in order for the insertion tube to have rigidity to ensure movement through a lumen/vessel, and a soft tip that wouldn’t damage any tissue/organs and/or the lumen/vessel, as taught by Pomeranz.
Regarding claim 3, Mahr in view of Becker and Pomeranz disclose the kit of claim 2, wherein Mahr further teaches said apnea stent (10) has a distal section (17) of tubular shape, illustrated in Figures 4 and 5.
Regarding claim 4, Mahr in view of Becker and Pomeranz disclose the kit of claim 2, wherein Mahr further teaches said apnea stent (10) has a distal section (17)comprising interlaced wires, , illustrated in Figures 4 and 5 (Mahr: [0035], Lines 2-4).
Regarding claim 5, Mahr in view of Becker and Pomeranz disclose the kit of claim 4, wherein Mahr further teaches the interlaced wires at a distal end (20) of the distal section (17) of said apnea stent (10) form round ends, illustrated in Figures 5 and 6 (Mahr: [0038], Lines 1-3).
Regarding claim 6, Mahr in view of Becker and Pomeranz disclose the kit of claim 5, wherein Mahr further teaches said apnea stent (10) comprises a joining member (11) at its proximal end (21), illustrated in Figure 5 (Mahr: [0036], Last 5 Lines).
Regarding claim 8, Mahr in view of Becker and Pomeranz disclose the kit of claim 2, wherein Mahr further teaches said apnea stent (10) is configured to be disposed in the insertion tube (14) in a compressed state and to automatically expand to a predetermined size upon release from the insertion tube (Mahr: [0032], Lines 1-9).
Regarding claim 9, Mahr in view of Becker and Pomeranz disclose the kit of claim 2, wherein Mahr further teaches a fixing apparatus (15) configured for fixing the apnea stent in a respiratory duct, illustrated in Figure 4 (Mahr: [0032], Lines 10-13).
Regarding claim 11, Mahr in view of Becker and Pomeranz disclose the kit of claim 2, wherein Mahr further teaches an insertion bar (13) and a joining member (12) configured to connect the apnea stent (10) and the insertion bar (12), illustrated in Figure 4 (Mahr: [0031], Lines 5-7).

Claims 7 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahr in view of Becker and Pomeranz as applied to claims 6 and 1, respectively, above, and further in view of Makower et al. (US PG Pub. 2006/0063973), hereinafter Makower.
Regarding claim 7, Mahr in view of Becker and Pomeranz disclose the kit of claim 6, and though it is not specifically disclosed that the joining member is of spherical form, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It is well known in the art, and iterated by Makower, that a spherical form/shape allows for an atraumatic structure which can prevent/reduce damage to adjacent tissue (Makower: [0150], Lines 10-16).  Thus, it would have been obvious and well within the capability of one having ordinary skill in the art at the time of the invention to determine an appropriate shape/form for the joining member, including a spherical form, as claimed, in order to create an atraumatic structure which can prevent/reduce damage to adjacent tissue.
Regarding claim 18, Mahr in view of Becker and Pomeranz disclose the kit of claim 1, but do not specifically teach the insertion tip of the insertion tube having a chamfer or a dome at its distal end.
	However, Makower teaches an insertion tube (500), in the same field of endeavor, wherein the insertion tip (504), at the distal end of the insertion tube, has a spherical/dome shape, illustrated in Figure 5A; the spherical/dome shape allows the insertion tip/distal end to be substantially atraumatic such as to prevent/reduce damage to adjacent anatomy while the insertion tube is in use ([0150], Lines 10-16). 
In view of the teachings of Makower, it would have been obvious to one having ordinary skill in the art at the time of the invention for the insertion tip, at the distal end of the insertion tube of the kit of Mahr in view of Becker and Pomeranz, to have a spherical/dome shape, in .

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahr in view of Becker and Pomeranz as applied to claim 9 above, and further in view of Arnault De La Menardiere et al. (US PG Pub. 2009/0043373), hereinafter Arnault.
Regarding claim 10, Mahr in view of Becker and Pomeranz disclose the kit of claim 9, but do not specifically disclose that the fixing apparatus comprises clamping members, and that there are two fixing apparatus/clamping members.
	However, Arnault teaches that it is known in the art for fixing apparatus used to hold stents in place can comprise clamps/clamping members ([0076], Last 6 Lines).  Thus, it would have been obvious and well within the capability of one having ordinary skill in the art at the time of the invention to determine appropriate fixing apparatus, including clamps/clamping members, since they are known forms of fasteners to hold stents in place, as taught by Arnault; furthermore, it also would have been obvious and well within the capability of one having ordinary skill in the art at the time of the invention to determine an appropriate number of fixing apparatus/clamping members to use to secure the stent, including two, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, In re Harza, 274 F.2d 669, 124 USPQ 378 (see MPEP 2144.04).




Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahr in view of Becker and Pomeranz as applied to claim 1 above, and further in view of Lovgren et al. (US Patent No. 4,886,506), as disclosed in the IDS dated 07/15/2020, hereinafter Lovgren.
Regarding claims 12 and 13, Mahr in view of Becker and Pomeranz disclose the kit of claim 1, but do not teach the substantially straight proximal portion, the circle segment distal portion and the insertion tip are formed as one piece such that there is a transitional region where the amount of hard plastic material constantly decreases and the amount of flexible soft material correspondingly increases.
	However, Lovgren teaches a soft tip insertion tube (10), illustrated in Figure 1, where the soft tip (15) and the hard tube body (11) are formed as one piece (i.e. via welding) and there is a transitional region where the amount of hard material of the tube body constantly decreases and the amount of soft material correspondingly increases, illustrated in Figure 2 (Column 2, Lines 45-67).  This way/design of attaching a soft tip to an insertion tube (i.e. with a transitional region) is convenient, inexpensive and provides an insertion tube with a soft tip that is less prone to breaking/failing under stress (Column 2, Lines 40-41 & Column 3, Lines 10-16).
	In view of the teachings of Lovgren, it would have been obvious to one having ordinary skill in the art at the time of the invention for the insertion tube, of the kit of Mahr in view of Becker and Pomeranz, to be formed as one piece such that there is a transitional region where the amount of hard plastic material constantly decreases and the amount of flexible soft material correspondingly increases, in order to afford a convenient and inexpensive method to provide an insertion tube with a soft tip that is less prone to breaking/failing under stress.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774